PER CURIAM.
In the bankruptcy of the Exeter Machine Works and in the distribution of its assets it appeared that certain creditors held notes secured by collateral in the shape of second mortgage bonds of the company. Question having arisen as to the value oí such collateral, and what credit should be given therefor, on proof of such claims, the court below referred the matter to the referee, who took testimony at great length and determined and reported the amount of such allowance in the several reports, audits, etc., in the case. Indeed, the whole controversy finally narrows down to a question of alleged error in the value to be given to these collateral bonds as credits.
While the court below held the case was not properly before it, because there was no petition to review, it nevertheless considered it on its merits, and on such consideration agreed with the referee. We have followed the same course, and assuming for present purposes the case is also properly before us, we have considered the case de novo, and find no ground warranting us in convicting the court below of error. We therefore limit ourselves to announcing our decision, without discussing the proofs and findings, which, as we have said, are set forth at length in the reports, audits, and orders in the record.
As a large sum of money is tied up by the pendency of this appeal, we direct the mandate be sent down without further delay to the court below for further proceedings.